           Case 1:20-cv-06667-JPC Document 21 Filed 03/29/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
JOSUE PAGUADA, on behalf of himself and all others :
similarly situated,                                                    :
                                                                       :
                                    Plaintiffs,                        :    20 Civ. 6667 (JPC)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
HOMESUBLIME, LLC,                                                      :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        In its February 16, 2021 Order, the Court described in detail Plaintiff’s failure to both

prosecute this action and abide by Court-set deadlines. Dkt. 18 at 1-2. The Court noted that

“[w]hile it would be fully within the Court’s authority to dismiss this action for failure to prosecute,

the Court will grant Plaintiff one last opportunity to prosecute this case and extend the deadline for

him to move for a default judgment by February 22, 2021.” Id. at 2. Plaintiff filed a letter motion

on March 3, 2021, requesting an extension of the deadline to move for a default judgment as to

Defendant. Dkt. 19. On March 4, 2021, the Court granted Plaintiff’s request, ordered that Plaintiff

move for a default judgment by March 15, 2021, and “emphasize[d] that failure to adhere to the

new briefing schedule will result in dismissal of this action sua sponte for failure to prosecute

without further notice.” Dkt. 20 at 1.

        To date Plaintiff has not moved for a default judgment as to Defendant. Plaintiff has once

again failed to abide by the Court’s Order or otherwise prosecute this action. Accordingly, the
         Case 1:20-cv-06667-JPC Document 21 Filed 03/29/21 Page 2 of 2


Court dismisses this action without prejudice for failure to prosecute. See LeSane v. Hall’s Sec.

Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001).

       The Clerk of Court is respectfully directed to close this case.

       SO ORDERED.

Dated: March 29, 2021                                  __________________________________
       New York, New York                                       JOHN P. CRONAN
                                                              United States District Judge




                                                   2
